On February 10, 2010, this court found Delores M. Karnofel to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Karnofel was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On May 17, 2010, Karnofel submitted a motion for leave to proceed and a motion for reconsideration. Upon review of the proffered documents the court finds them without merit. Accordingly,
It is ordered by the court that Delores M. Karnofel’s motion for leave to proceed and motion for reconsideration are denied.